The appellant moved for a rehearing, and the following opinion was filed January 13, 1920:
Per Curiam. Upon motion for rehearing appellant’s attorney calls our attention to material provisions of the policy which were overlooked in computing the amount for which plaintiff should have judgment, The policy provides that no indemnity for sickness disability shall be paid for the first five days of illness and that partial indemnity shall be paid for a period of not exceeding two consecutive months. Therefore, plaintiff was not entitled to indemnity for the first five days of his sickness, nor was he entitled to indemnity for a longer period than t*wo months. He is therefore entitled to full indemnity for the three-weeks period less five days, and partial indemnity for the remainder of the two-months period, amounting in the whole to $47.50.
The motion for rehearing is denied. The mandate herein is modified to read: The judgment appealed from is modified by substituting $47.50 for $189.49, and as so modified is affirmed. No costs allowed on motion for rehearing.